[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1424

                      JOHN F. MCGONDEL,

                    Plaintiff, Appellant,

                             v.

         DERRY COOPERATIVE SCHOOL DISTRICT, ET AL.,

                   Defendants, Appellees.

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.

                                        

John F. McGondel on brief pro se.
Diane M. Gorrow                           and                                Soule, Leslie, Kidder, Zelin, Sayward &amp; Loughman
on Memorandum of Law in Support of Motion for Summary Disposition for
appellee Derry Cooperative School District.

                                        

                       August 18, 1997
                                        

     Per                      Curiam. Upon careful review of the record and the

parties' filings, we are convinced that the district court

properly dismissed the complaint for the reasons stated in its

order dated February 19, 1997. Appellant's arguments before

this court do not suggest any grounds for reversal.

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-